                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ILLINOIS


ANTONIO SALGADO,

            Plaintiff,

vs.
                                                     No. 16-cv-268-DRH-SCW
DR. SIDDIQUI,

            Defendant.


                          MEMORANDUM and ORDER

HERNDON, District Judge:

                                  I. Introduction

      Pending before the Court is a Motion for Summary Judgment submitted by

Defendant Dr. Mohammed Siddiqui (“Dr. Siddiqui”) on August 20, 2018. (Doc. 67).

Plaintiff Antonio Salgado (“Plaintiff”) offered on September 19, 2018 a response in

opposition of said motion. (Doc. 76). For the reasons set forth below, the Court

GRANTS Defendant’s Motion for Summary Judgment.

                     II. Factual and Procedural Background

      Plaintiff was incarcerated at Menard Correctional Center (“Menard”) at all

times relevant to his claim. Plaintiff alleges that, in September 2015, he began

experiencing chest pain due to a marble-sized lump on the left side of his chest. On

November 23, 2015, after being screened by a nurse, Plaintiff was examined by Dr.

Siddiqui. Plaintiff informed Dr. Siddiqui that he had a lump on the left side of his



                                    Page 1 of 14
chest and had been in severe pain for several weeks. Plaintiff now alleges that Dr.

Siddiqui did nothing to address his severe pain.

      On March 14, 2016, Plaintiff filed his Complaint (Doc.1) for damages under

42 U.S.C. § 1983, alleging that Dr. Siddiqui violated the Eighth Amendment by his

deliberate indifference to Plaintiff’s medical needs. More specifically, Plaintiff

alleges that Dr. Siddiqui was deliberately indifferent to his serious medical needs

when Dr. Siddiqui failed to provide Plaintiff “any medical treatment or pain

medications” for a lump on his chest. Id. On April 6, 2016, the Court issued a

Memorandum and Order dismissing Plaintiff’s Complaint without prejudice

because Plaintiff’s Complaint failed to state a claim for which relief may be granted.

(Doc. 6).

      On April 11, 2016, Plaintiff filed his First Amended Complaint and the Court

found that it stated a plausible claim for deliberate indifference. In his First

Amended Complaint, Plaintiff sets forth the following relevant facts: in September

2015, Plaintiff started experiencing chest pain due to a “marble size lump” located

on the left side of his chest; Plaintiff met with and informed Dr. Siddiqui that the

marble-sized lump was causing him extreme pain; Dr. Siddiqui attempted to apply

pressure to the lump but Plaintiff stopped him because of the pain; Plaintiff

explained that, from a scale of 1-10, he was experiencing a 9 and the pain made it

difficult from him to move, swallow, sleep, and participate in daily activities; Dr.

Siddiqui indicated to Plaintiff that he did not know the cause of the lump and would




                                     Page 2 of 14
refer Plaintiff to Dr. Trost; and, “Dr. Siddiqui refused to investigate or provide pain

medication.” (Doc. 1).

      Thereinafter, on August 20, 2018, Dr. Siddiqui filed a Motion for Summary

Judgment (Doc. 67) and Memorandum (Doc. 68) arguing that: (1) Plaintiff has

failed to provide evidence of a serious medical condition; (2) Plaintiff has failed to

meet his burden of proof that Dr. Siddiqui was deliberately indifferent to Plaintiff’s

medical needs; and, (3) Plaintiff has failed to provide evidence of a substantial risk

of harm. (Doc. 68). On September 19, 2018, Plaintiff filed a response and objection

(“Brief”) (Doc. 76) to Dr. Siddiqui’s Motion for Summary Judgment (Doc. 67)

arguing that: (1) Plaintiff had a serious medical need when he met with Dr. Siddiqui

on November 23, 2015 and Dr. Siddiqui did nothing to treat Plaintiff’s severe pain;

and, (2) Dr. Siddiqui was deliberately indifferent to Plaintiff’s serious medical need

because Dr. Siddigui did not treat Plaintiff’s severe pain and knew that his

indifference carried a substantial risk of harm to Plaintiff in the form of continued,

untreated severe pain. (Doc. 76).

                                III. Applicable Law

A. Standard of Review – Summary Judgment

      Summary judgment is appropriate only if the admissible evidence considered

as a whole shows there is no genuine issue as to any material fact and the movant

is entitled to judgment as a matter of law. Archdiocese of Milwaukee v. Doe, 743

F.3d 1101, 1105 (7th Cir. 2014) (citing Fed. R. Civ. P. 56(a)). The party seeking

summary judgment bears the initial burden of demonstrating – based on the



                                      Page 3 of 14
pleadings, affidavits and/or information obtained via discovery – the lack of any

genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

A genuine issue of material fact remains “if the evidence is such that a reasonable

jury could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248 (1986); accord Bunn v. Khoury Enterpr. Inc., 753 F.3d 676

(7th Cir. 2014).

      In assessing a summary judgment motion, the district court normally views

the facts in the light most favorable to, and draws all reasonable inferences in favor

of, the nonmoving party. Anderson v. Donahoe, 699 F.3d 989, 994 (7th Cir. 2012);

Righi v. SMC Corp., 632 F.3d 404, 408 (7th Cir. 2011); Delapaz v. Richardson,

634 F.3d 895, 899 (7th Cir. 2011).        As the Seventh Circuit has explained, as

required by Rule 56(a), “we set forth the facts by examining the evidence in the light

reasonably most favorable to the non-moving party, giving [him] the benefit of

reasonable, favorable inferences and resolving conflicts in the evidence in [his]

favor.” Spaine v. Community Contacts, Inc., 756 F.3d 542, 544 (7th Cir. 2014). If

genuine doubts remain and a reasonable fact finder could find for the party

opposing the motion, summary judgment is inappropriate. See Shields Enter., Inc.

v. First Chicago Corp., 975 F.2d 1290, 1294 (7th Cir. 1992); Wolf v. City of

Fitchburg, 870 F.2d 1327, 1330 (7th Cir. 1989). If it is clear that a plaintiff will be

unable to satisfy the legal requirements necessary to establish her case, summary

judgment is not only appropriate, but mandated. See Celotex, 477 U.S. at 322;

Ziliak v. AstraZeneca LP, 324 F.3d 518, 520 (7th Cir. 2003). Further, a failure to



                                      Page 4 of 14
prove one essential element necessarily renders all other facts immaterial. Celotex,

477 U.S. at 323.

B.    Standard of Review – Deliberate Indifference

      The Eighth Amendment, as incorporated against the states by the Fourteenth

Amendment, imposes a duty on prison officials to ensure that inmates receive

adequate medical care. Farmer v. Brennan, 511 U.S. 825, 832 (1994). “[T]he

treatment a prisoner receives in prison and the conditions under which he is

confined are subject to scrutiny under the Eighth Amendment.” Helling v.

McKinney, 509 U.S. 25, 31 (1993). The Eighth Amendment's prohibition against

cruel and unusual punishment “requires the State to provide adequate medical care

to incarcerated prisoners.” DeShaney v. Winnebago County Dep't of Soc. Services,

489 U.S. 189, 198 (1989). Because an inmate cannot care for himself because of

the deprivation of his liberty, “it is only ‘just’ that the State be required to care for

him.” Id. at 199 (quoting Estelle v. Gamble, 429 U.S. 97, 97 (1976) (quoting Spicer

v. Williamson, 191 N.C. 487, 490 (1926)).

      Deliberate indifference to a prisoner's serious medical need constitutes a

violation of the prisoner's Eighth Amendment rights. Estelle, 429 U.S. at 104. The

Seventh Circuit’s test for deliberate indifference claims involves “both an objective

and subjective component.” Greeno v. Daley, 414 F.3d 645, 652 (7th Cir. 2005);

Farmer, 511 U.S. at 834. “To satisfy the objective component, a prisoner must

demonstrate that his medical condition is objectively, sufficiently serious . . . To

satisfy the subjective component, a prisoner must demonstrate that prison officials



                                       Page 5 of 14
acted with a sufficiently culpable state of mind.” Id. at 653 (citations and quotation

marks omitted).

      In analyzing whether a plaintiff suffered from an objectively serious condition

posing a substantial risk of serious harm, “[t]he question under the Eighth

Amendment is whether prison officials . . . exposed a prisoner to a sufficiently

substantial ‘risk of serious damage to his future health . . . .’” Farmer, 511 U.S. at

843 (quoting Helling, 509 U.S. at 35). To satisfy the objective component, a

prisoner must show that his medical needs are “objectively, sufficiently serious.”

Greeno, 414 F.3d at 653 (citing Farmer, 511 U.S. at 834). “A serious medical

condition is one that has been diagnosed by a physician . . . or one that is so obvious

that even a lay person would perceive the need for a doctor's attention.” Id. An injury

or illness meets the objective element if the condition is sufficiently serious or

painful so as to make the denial of treatment uncivilized. Cooper v. Casey, 97 F.3d

914, 916 (7th Cir.1996). “[T]here is no requirement that a prisoner provide

‘objective’ evidence of his pain and suffering—self-reporting is often the only

indicator a doctor has of a patient's condition.” Greeno, 414 F.3d at 655.

      The second component of the two-part test requires a prisoner to

demonstrate that prison officials acted with a “sufficiently culpable state of mind.”

Farmer, 511 U.S. at 834 (quoting Wilson v. Seiter, 501 U.S. 294, 297 (1991)).

Deliberate indifference can be “manifested by prison doctors in their response to

the prisoner's needs . . . .” Kelley v. McGinnis, 899 F.2d 612, 616 (7th Cir.1990)

(quoting Estelle, 429 U.S. at 104–105) (internal quotations omitted). To be found



                                      Page 6 of 14
liable for deliberate indifference, the official must “be aware of facts from which the

inference could be drawn that a substantial risk of serious harm exists, and he

must also draw the inference.” Farmer, 511 U.S. at 837. “[A] factfinder may

conclude that a prison official knew of a substantial risk from the very fact that the

risk was obvious.” Id. at 842.

      The actions committed by the official must be deliberate or so dangerous that

the knowledge of the risk can be inferred. Snipes v. DeTella, 95 F.3d 586, 590 (7th

Cir.1996). “A prisoner's dissatisfaction with a doctor's prescribed course of

treatment does not give rise to a constitutional claim unless the medical treatment

is ‘so blatantly inappropriate as to evidence intentional mistreatment likely to

seriously aggravate the prisoner's condition.’” Id. at 592 (quoting Thomas v. Pate,

493 F.2d 151, 158 (7th Cir.1974)).


                                    IV. Analysis

      Plaintiff alleges that Dr. Siddiqui violated the Eighth Amendment by his

deliberate indifference to Plaintiff’s medical needs. Deliberate indifference to a

prisoner's serious medical needs constitutes a violation of the prisoner's Eighth

Amendment rights. Estelle, 429 U.S. at 104. Therefore, the Court will discuss

Plaintiff’s deliberate indifference claim utilizing the Seventh Circuit’s two-part test

that contains both an objective and subjective component.

      Plaintiff alleges that he was harmed when Dr. Siddiqui was deliberately

indifferent to his serious medical needs by failing to provide Plaintiff with “any

medical treatment or pain medications” for a lump on his chest. (Doc. 1). The Court


                                      Page 7 of 14
first looks to whether Plaintiff’s medical condition was objectively, sufficiently

serious. The Court then looks to whether Dr. Siddiqui acted with a sufficiently

culpable mind by disregarding an excessive risk to Plaintiff’s health.




A. Objective Component

      Based on the totality of the evidence, Plaintiff is unable to satisfy the objective

component because he has not demonstrated that he had an objectively serious

condition posing a substantial risk of serious harm when he met with Dr. Siddiqui

on November 23, 2015. “A serious medical condition is one that has been diagnosed

by a physician . . . or one that is so obvious that even a lay person would perceive

the need for a doctor's attention.” Greeno, 414 F.3d at 653. An injury or illness

meets the objective element if the condition is sufficiently serious or painful so as

to make the denial of treatment uncivilized. Cooper v. Casey, 97 F.3d 914, 916

(7th Cir.1996).

      Plaintiff asserts that he started experiencing severe chest pain in September

2015. Plaintiff further alleges that he reported to Dr. Siddiqui on November 23,

2015 that he had a small lump on his chest causing him severe pain but Dr.

Siddiqui refused to investigate or provide pain medication. The record indicates

that Plaintiff was seen by a member of Menard’s nursing staff on September 28,

2015, but the notes related to that visit do not indicate that Plaintiff was



                                      Page 8 of 14
experiencing a painful lump on his chest. (Doc. 68-1). On November 23, 2015, after

examining Plaintiff, Dr. Siddiqui noted that Plaintiff had a pea-sized lump on his

left breast, questioned whether Plaintiff required a mammogram, and referred

Plaintiff to Dr. Trost, the medical director and primary physician at Menard, for

further evaluation. Dr. Siddiqui testified in his deposition, Exhibit B (Doc. 68-2) to

Defendant’s motion to dismiss that there was no indication of pain in the record

(deposition page 40), that pain medication was not indicated (deposition page 54),

and that his objective assessment was that there was no reason for pain (deposition

page 56).

      Dr. Siddiqui argues that Plaintiff failed to provide evidence of a serious

medical need because the Seventh Circuit has previously recognized that lipomas

are benign. Thompson v. Godinez, 561 Fed. Appx. 515, 519 (7th Cir. 2014. In

Thompson, the Plaintiff believed that the lipoma caused him to become “faintish

and dizzy.” Id. at 517. The Seventh Circuit concluded that “despite [Plaintiff’s] belief

that the lipoma causes dizziness, the condition actually is benign. These details

negate Thompson’s claim that doctors disregarded a substantial risk of harm from

the lipoma, which cannot be called a serious medical condition.” Id. at 519.

      Plaintiff contends that Thompson is distinguishable from the case at bar,

because the “Thompson plaintiff did not complain his lipoma caused pain. Instead,

the plaintiff complained it caused him only to become ‘faintish and dizzy.’” (Doc.

76, p. 14). The Court disagrees with the above contention, because feeling faintish

and dizziness is a form of pain. Moreover, in Thompson, the Plaintiff complained



                                      Page 9 of 14
of pain in the form of dizziness and feeling faintish in September 2012, was referred

to a second doctor in October 2012, and then referred to a third doctor in December

2012. Despite complaining of dizziness and feeling faintish, the Thompson Plaintiff

was referred to two other doctors for further evaluation.

       In this case, like in Thompson, Plaintiff had a lipoma and complained to Dr.

Siddiqui that he was in pain. Dr. Siddiqui conducted a physical examination,

concluded there was a lump on Plaintiff’s chest that might require a mammogram,

and then referred Plaintiff to the medical director of Menard for further evaluation.

Therefore, like in Thompson, Plaintiff cannot prove that a lipoma is a serious

medical condition.

       Plaintiff further argues that he presented a serious medical need when he

saw Dr. Siddiqui in November 2015 because he complained that he was in severe

pain. As stated in Plaintiff’s Brief:

       In deliberate indifference lawsuits, the Seventh Circuit has cautioned
       against discounting a patient’s complaints of pain. For example, the
       plaintiff inmates in Cooper v. Casey, 97 F.3d 914, 915-17, (7th Cir.
       1996), were beaten by guards and received no medical assistance for
       a mere 48 hours. On those facts, the Seventh affirmed a judgment in
       favor of the plaintiffs on the issue of deliberate indifference. Id. at 917.
       Indeed, the Seventh Circuit has found that even a few days’ delay in
       treating painful conditions can support a deliberate indifference claim.
       See Rodriquez v. Plymouth Ambulance Service, 577 F.3d 816, 819
       (7th Cir. 2009) (state employees could be liable for four-day delay in
       treating a prisoner who complained that his IV was causing him
       serious pain); Edwards v. Snyder, 478 F.3d 827, 830-31 (7th Cir.
       2007) (plaintiff stated a claim when he alleged he painfully dislocated
       his finger and was denied treatment for two days).

(Doc. 76, pp. 11-12).




                                        Page 10 of 14
In addition to the cases cited above, Plaintiff urges the Court to look to Dismukes

v. Baker, 2013 WL 28770, *2 (C.D. Ill. 2013) for guidance. In Dismukes, the

plaintiff had been diagnosed with a lipoma and complained of pain. Id. at *3. As

attending doctor, Dr. Baker saw the Dismukes Plaintiff on a monthly basis from

May 2011 to January 2012. The court noted that “Plaintiff has consistently

complained to health care staff of bad headaches, memory loss, and pain which he

believes to be caused by the lipoma.” Id. The court then observed that “the only

evidence in the record of a serious medical need or deliberate indifference thereto

arises from Plaintiff’s own testimony about pain he experiences.” Id. at *4.

      In this case, unlike in Dismukes, Dr. Siddiqui saw Plaintiff on one occasion,

not on a monthly basis for nine consecutive months, and Plaintiff did not

consistently complain that he was in pain. Rather, Plaintiff allegedly complained to

Dr. Siddiqui on one occasion that he was in severe pain, but not because he was

severely beaten or had an allegedly dislocated finger, but because he had a pea-

sized lipoma on his chest. Based on Dr. Siddiqui’s experience and expertise, and

like the Thompson doctors, Dr. Siddiqui concluded that Plaintiff had not presented

a serious medical need on November 23, 2015 and further evaluation was required.

Therefore, based on the totality of the evidence, Plaintiff is unable to demonstrate

that he presented a serious medical need, and thus, will be unable to satisfy a legal

requirement necessary to establish his case.

   Assuming, arguendo, that Plaintiff can prove that his lipoma constituted a

serious medical condition, he must still satisfy the subjective prong of the two-part



                                    Page 11 of 14
test. The Court now turns to whether Dr. Siddiqui acted with a sufficiently culpable

mind by disregarding an excessive risk to Plaintiff’s health.


B. Subjective Component


      Plaintiff has not demonstrated that Dr. Siddiqui acted with a sufficiently

culpable mind by disregarding an excessive risk to Plaintiff’s health. The Seventh

Circuit has explained that to “demonstrate that a defendant acted with a ‘sufficiently

culpable state of mind,’ a plaintiff must put forth evidence to establish that the

defendant knew of a serious risk to the prisoner’s health and consciously

disregarded that risk.” Holloway v. Delaware Cty. Sheriff, 700 F.3d 1063, 1073

(7th Cir. 2012) (quoting Johnson v. Doughty, 433 F.3d 1001, 1010 (7th Cir.

2006)). In other words, “[a] medical professional is entitled to deference in

treatment decisions unless no minimally competent professional would have so

responded under those circumstances.” Sain v. Wood, 512 F.3d 886, 894–95 (7th

Cir. 2009). The Supreme Court has compared the deliberate indifference standard

to that of criminal recklessness. Farmer, 511 U.S. at 837.

      Dr. Siddiqui argues that Plaintiff has failed to provide evidence of a

substantial risk of harm because Plaintiff’s condition was monitored by multiple

physicians and none of those physicians determined that pain medications were an

appropriate course of treatment for the lump on Plaintiff’s chest.

      Plaintiff argues that he reported to Dr. Siddiqui in November 2015 that the

lump on his chest had been causing him pain for more than eight weeks. Plaintiff

further argues in his Brief that:

                                     Page 12 of 14
      There is nothing in the record indicating Dr. Siddiqui made a
      calculated decision to deny pain medication, based on Salgado’s
      medical history or other conditions. To the contrary, Dr. Siddiqui’s
      November 2015 record contains no notes about Salgado’s history, or
      any other condition. Further, Siddiqui admitted he had the ability to
      review Salgado’s medical records when examining him on November
      2015, but does not remember doing so. Dr. Siddiqui admitted that if
      he did so, it would be noted in his records. No such notes appear.

(Doc. 76, p. 16).

      A lipoma is a knot of fatty tissue, “nearly always benign” and “[i]n many cases,

lipomas     do      not    need      to    be        treated.”   CLEVELAND     CLINIC,

http://my.clevelandclinic.org/disorders/lipomas/hic_lipomas.aspx (last visited Oct.

1, 2018). “Lipomas rarely cause pain, and so most people have no symptoms.

However, a person with a lipoma can have some pain if the lipoma presses on the

nerves or has some blood vessels running through it.” Id.

      In this case, Plaintiff was seen by Dr. Siddiqui and complained that a lump

on his chest was causing him severe pain. After conducting a physical examination,

Dr. Siddiqui did not believe it was clinically necessary for him to prescribe Plaintiff

any pain medications, but believed that Plaintiff should be further evaluated by Dr.

Trost, the medical director and primary physician at Menard.

      As the Seventh Circuit has noted, “[a] medical professional is entitled to

deference in treatment decisions unless no minimally competent professional

would have so responded under those circumstances.” Sain, 512 F.3d at 894–95.

It cannot be said that, under the same circumstances, no minimally competent

professional would have responded in the same manner as Dr. Siddiqui. While in

rare instances, a lipoma may cause pain, in many cases the condition requires no


                                     Page 13 of 14
treatment. Based on his experience and expertise, Dr. Siddiqui made a treatment

decision to have Plaintiff seen by another doctor for further evaluation. Therefore,

based on the totality of the evidence, Plaintiff is unable to demonstrate that Dr.

Siddiqui acted with a sufficiently culpable mind by disregarding an excessive risk

to Plaintiff’s health.


                                   V. Conclusion

       In sum, the Court concludes that Plaintiff has failed to make a sufficient

showing of the essential elements of his claim. The Court believes that summary

judgment is appropriate here because the record supports such a finding.

       Accordingly, the Court finds that there are no genuine issues of material

fact and GRANTS Defendant’s Motion for Summary Judgment. Thus, the Court

finds in favor of Defendant and against Plaintiff on his Amended Complaint for

deliberate indifference. Further, the Court directs the Clerk of the Court to enter

judgment reflecting the same.

       IT IS SO ORDERED.

                                                      Judge Herndon
                                                      2018.10.03
                                                      13:17:00 -05'00'
                                                     United States District Judge




                                     Page 14 of 14
